Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00007-CV

                            IN THE INTEREST OF H.S., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01861
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs; no costs are taxed in this appeal.

       SIGNED June 23, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice